ACCEPTED
                                                                                      06-15-00129-CR
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 6/29/2016 2:31:21 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                           CASE NO. 06-15-00129-CR

JAMES CUNNINGHAM                        §     IN THE COURT OF APPEALS
                                                                FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
V.                                      §     SIXTH DISTRICT6/29/2016
                                                             OF TEXAS 2:31:21 PM
                                                                DEBBIE AUTREY
THE STATE OF TEXAS                      §     AT TEXARKANA          Clerk


                STATE’S MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

      COMES NOW, the State of Texas, by and through its Assistant District

Attorney, Susannah E. Prucka, and files this Motion for Extension of Time to File

State’s Brief. Pursuant to Rule 10.5(b), Texas Rules of Appellant Procedure, the

State would show in support of her action that:

      1.    The case is styled The State of Texas v. James Cunningham, cause no.
            14-04342-CRF-85, out of the 85th District Court, Brazos County,
            Texas.

      2.    Notice of Appeal was filed on or about July 9, 2015

      3.    The clerk’s record was filed on or about August 7, 2015. The
            reporter’s record was filed on or about August 21, 2015.

      4.    Appellant’s most recent brief was filed on May 31, 2016.

      5.    Pursuant to Texas Rules of Appellate Procedure 38.6(b) and 4.1(a),
            the State’s Brief is currently due on or before June 30, 2016.

      6.    The length of time requested is until July 21, 2016.

      7.    This is the State’s first request for an extension.
      8.     The State requests this 21-day extension due to the undersigned
             attorney’s current workload.

      WHEREFORE, the State respectfully requests that this Court grant the

foregoing motion.

                                       Respectfully submitted,

                                       /s/ Susannah E. Prucka
                                       Susannah E. Prucka
                                       Assistant District Attorney
                                       Brazos County, Texas
                                       300 East 26th Street, Suite 310
                                       Bryan, Texas 77803
                                       (979) 361-4320
                                       State Bar No. 24076105
                                       sprucka@brazoscountytx.gov

                           CERTIFICATE OF SERVICE

       I do hereby certify that on this the 29th day of June, 2016, a true and correct
copy of the above and foregoing State’s Motion for Extension of Time to File
State’s Brief was emailed to Richard E. Wetzel, Attorney for Appellant, at
wetzel_law@1411west.com.
                                         /s/ Susannah E. Prucka
                                         Susannah E. Prucka
                                         Assistant District Attorney